Citation Nr: 1434310	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety.

2.  Entitlement to service connection for headaches, to include as secondary to acquired psychiatric disorder.

3.  Entitlement to service connection for chest pain, to include as secondary to acquired psychiatric disorder.

4.  Entitlement to service connection for gastrointestinal disability, to include as secondary to acquired psychiatric disorder.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

6.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702. 

REPRESENTATION

Appellant represented by:	Gardberg & Clausen, P.C.


WITNESSES AT HEARINGS ON APPEAL

Appellant and JM


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that the RO only explicitly addressed the issue of service connection for PTSD.  In accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the claim as one for an acquired psychiatric disorder however diagnosed.  Moreover, the Veteran has indicated that an award of service connection for any psychiatric disorder would satisfy his appeal as to this claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of this hearing is of record.  Further, the Veteran submitted additional evidence subsequent to this hearing accompanied by a waiver of having such evidence initially reviewed by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the headaches, chest pain, gastrointestinal disability, and TDIU claims.  Accordingly, these claims are REMANDED to the AOJ.


FINDINGS OF FACT

1.  PTSD had its onset in service.

2.   The record does not reflect the Veteran been diagnosed with psychosis.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment have not been met.  38 U.S.C.A. §§ 1110, 1702 (West 2002); 38 C.F.R. §§ 3.303, 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, the Board has determined, for the reasons stated below, that service connection is warranted for PTSD.  Therefore, no further discussion of VA's duties to notify or assist is warranted with respect to this claim.  As to the issue of service connection for psychosis for the purpose of establishing eligibility for treatment, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129   (2002).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



I.  Acquired Psychiatric Disorder - PTSD

The Veteran essentially contends that he developed a psychiatric disorder as a result of the stress he experienced as a medical officer during his active service, and has provided details regarding certain specific incidents (i.e., stressors).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes that the Veteran's account of stress from his duties as a medical officer is consistent with his military occupational specialty of Aeromedical Evacuation Officer as documented in his service personnel records.  Moreover, he has submitted statements from multiple fellow service people who attest to his stress and/or having exhibited symptoms while on active duty.  His former spouse also provided testimony to this effect at the June 2014 hearing.

The Board observes that many of these fellow service people, and the Veteran's former spouse, acknowledged they did not have any medical training.  Nevertheless, such lay testimony describing in-service symptoms can support a later diagnosis by a medical professional.  See Davidson; Jandreau.  One of the service people did identify herself as a retired research psychologist with a Ph.D. in Social-Developmental Psychology; although she did state she was not a clinical psychologist.  The Veteran's own medical background must also be taken into account when evaluating his claim.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (All of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  However, the Board may also take the Veteran's self-interest into account in determining the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (Although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).

The Board further observes that the Veteran's psychiatric condition was consistently evaluated as normal on in-service examinations, to include his March 1993 retirement examination.  Moreover, the Veteran indicated on concurrent Reports of Medical History that he had not experienced nervous trouble of any sort.  He also indicated he had not experienced depression or excessive worry until a Report of Medical History completed in conjunction with his March 1993 retirement examination.  At that time, he checked the box "don't know" regarding depression or excessive worry.  Although not an explicit endorsement, it does tend to show the Veteran acknowledged some type of psychiatric symptomatology at the time of his separation from service.  No additional comments appear to have been made regarding this notation, to include by a reviewing clinician.

The Board also observes the Veteran submitted a statement dated in March 2012 directly from the Board from M. F., M.D., who noted that he had known the Veteran for 27 years both as an active duty solider, as well as after his retirement; that he was aware of the Veteran's psychological debilitation shortly after they service together in 1985; and, in his opinion, the Veteran still suffers from these psychological impairments (which he indicated were related to PTSD).

No competent medical opinion is of record that refutes Dr. F's March 2012 opinion.  The Board further notes that there is also no reason to doubt his qualifications to provide such an opinion.  Dr. F also indicated he was aware of the Veteran's history from personal observation during this period, and it is consistent with the supporting lay evidence documenting in-service symptomatology as well as the Veteran's own testimony. 

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not he developed PTSD while on active duty.  Therefore, service connection is warranted for this disability.

II.  Psychosis -- 38 U.S.C.A. § 1702

The provisions at 38 U.S.C.A. § 1702 state that if a veteran develops an active psychosis within a certain specified time periods, he shall be deemed to have incurred such disability in active military service.  

The Board acknowledges that it has determined service connection is warranted for PTSD.  Further, the record indicates other diagnoses including depression and anxiety.  However, "psychosis" is defined in the regulations to mean certain enumerated diagnoses listed in the DSM-IV.  38 C.F.R. § 3.384.  PTSD, depression, and anxiety are not among the enumerated diagnoses and the record otherwise show he has been diagnosed with a psychosis as defined by 38 C.F.R. § 3.384.  Because the undisputed facts show that the Veteran has never had a diagnosis of psychosis, there is no entitlement under the law to the benefit sought.  Thus, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for PTSD is granted.

Service connection for psychosis for the purpose of establishing eligibility for treatment is denied.


REMAND

The Veteran has essentially contended that he developed headaches, chest pain, and a gastrointestinal disability secondary to his psychiatric disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

For the reasons stated above, the Board has determined that service connection is warranted for PTSD.  However, as service connection was not in effect for this disability, service connection was not warranted for any disability claimed to be secondary thereto.  Moreover, no examination was conducted to determine the potential relationship between the claimed headaches, chest pain, and gastrointestinal disability to the Veteran's psychiatric disorder.  Such a relationship is also not clear from the other evidence of record.  Therefore, the Board finds that a remand is required to accord the Veteran an examination(s) and opinion(s) to address his secondary service connection claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Inasmuch as resolution of the Veteran's headaches, chest pain, and gastrointestinal disability claims may affect his entitlement to a TDIU, these claims are inextricably intertwined.  Therefore, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been accomplished.

In addition, the fact that service connection has been established for PTSD may also affect whether the Veteran is entitled to a TDIU.  The initial rating(s) and effective date(s) thereof for the PTSD must be assigned below.  Therefore, the Board must also defer adjudication of the TDIU claim until such development has been completed for the now service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Assign the initial rating(s) and effective date(s) thereof for the Veteran's now service-connected PTSD.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his headaches, chest pain, and gastrointestinal disability since October 2010.  After securing any necessary release, obtain those records not on file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service headaches, chest pain, and gastrointestinal symptomatology; as well as the nature, extent and severity of his PTSD and other service-connected disabilities, and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded examination(s) to evaluate the current nature and etiology of his claimed headaches, chest pain, and gastrointestinal disability.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Following evaluation of the Veteran, the respective examiner(s) should state whether he has a disability manifested by headaches, chest pain, and/or gastrointestinal symptoms.  For any such disability found to be present, the examiner should opine as to whether it is at least as likely as not that any such disability was incurred in or otherwise the result of his active service.  If the examiner determines any of these claimed disabilities are not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by his now service-connected PTSD.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


